Citation Nr: 0325677	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right foot drop secondary to right hip 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 1968 to 
December 1970.

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right foot drop 
secondary to VA surgery.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
November 2001.


FINDINGS OF FACT

1.  Right foot drop proximately resulted from right total hip 
replacement surgery performed at a VA medical center in 
October 1999. 

2.  Right foot drop was not due to negligence or similar 
fault on the part of VA in providing the medical treatment in 
question; sciatic nerve damage with right foot drop is a 
reasonably foreseeable event, a "known complication" of 
right total hip replacement.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability due to right total hip replacement 
in October 1999 are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.358, 3.800 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during active military service.  

Of paramount importance to the instant claim, however, is the 
additional statutory requirement that for claims filed on or 
after October 1, 1997, the claimant must also show negligence 
or similar fault on the part of VA in providing the medical 
treatment in question, or that the event causing additional 
disability was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A), (B) (West. 2002).  Only if the veteran had 
filed his claim prior to October 1, 1997, would this not be 
necessary.  See Brown v. Gardner, 115 S. Ct. 552 (1994), 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991); see also 
VAOPGCPREC 40-97.

The regulations implementing 38 U.S.C.A. § 1151 are set forth 
at 38 C.F.R. §§ 3.358, 3.800.  They provide, in pertinent 
part, that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(a).  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Moreover, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  Additionally, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The veteran suffered a right acetabular fracture when a car 
struck him as he was walking on a road in 1978.  Traumatic 
arthritis of the right hip joint ensued, which eventually 
necessitated right hip replacement.  He underwent right hip 
total arthroplasty on October 25, 1999, at a VA medical 
center.  He first noticed right foot drop during recovery 
from the operation and his surgeon hoped that physical 
therapy would alleviate the condition.  Through physical 
therapy, he regained ambulation; however, his right foot did 
not regain dorsiflexion.  In December 1999, he filed his 
claim for § 1151 benefits and believes he is entitled to 
compensation because VA performed the right hip surgery.

The RO obtained the clinical records of the surgery and 
subsequent recovery.  Among these records is a standard 
consent form and a list of potential risks and complications, 
which the veteran had signed and dated "10-25-99."  This 
list includes such items as "numbness", 
"paresthesias/paresis/paralysis", "loss of 
limb/amputation", and "death"; however, the list does not 
specifically mention "foot drop." 

In an October 2000 rating decision, the RO denied the § 1151 
claim on the basis of no evidence of fault on VA's part in 
furnishing care, treatment, or examination or by an event not 
foreseeable.  

Along with his December 2000 notice of disagreement (NOD), 
the veteran submitted two statements from private physicians.  
Both physicians reported that the veteran clearly did not 
have any peroneal nerve palsy prior to the VA surgery.  
Neither physician indicated that the right foot drop was the 
result of any fault or negligence on the part of VA, however.

In his October 2001 substantive appeal, the veteran continued 
to argue that his right foot drop was the result of the right 
hip surgery.  He requested a hearing.  

In November 2001, the veteran testified that he had a lot of 
pain after the surgery and that his right foot could not 
dorsiflex afterwards.  He felt that he had been misled into 
believing that a certain VA surgeon whom he trusted would 
perform the surgery, but it was actually performed by another 
surgeon.  He testified that a VA physician told him that he 
would get his peroneal nerve back within 8 months; however, 
that did not happen.  He said that his private physician told 
him the nerve damage was permanent.  

In November 2001, the veteran submitted a medical article on 
hip replacement.  The article notes that hip replacement 
surgery can cause damage to surrounding nerves causing pain, 
numbness, or weakness; however, the article does not 
specifically mention foot drop.  

In October 2002, the veteran underwent a VA compensation and 
pension examination by a different examiner at a different 
medical center than those associated with the hip surgery.  
The examiner was asked to review the claims file and to 
address whether peroneal nerve damage with right foot drop is 
a known complication of right hip replacement surgery or the 
result of negligence or lack of skill or care on the part of 
VA.  

In response, the examiner reviewed the claims file and 
recited the relevant medical history.  The examiner 
erroneously noted that the hip surgery in question was 
performed on October 25, 2002, whereas the record reflects 
that it was performed in on October 25, 1999.  The examiner 
did correctly note, however, that right foot drop was noticed 
almost immediately after the surgery.  The examiner mentioned 
that the veteran had signed a consent form and had been 
advised of a list of complications and risks, including 
numbness, paresthesias, paresis, paralysis, loss of a limb, 
amputation, and death.  The examiner noted that the hip 
surgery report mentions that during the surgery the sciatic 
nerve was identified and was "carefully protected throughout 
the case" and that no significant traction had been placed 
on the sciatic nerve.  The examiner performed an examination 
of the veteran and offered diagnoses that include 
postoperative right foot drop.  


The October 2002 VA examiner also had this to say:  

Foot drop is a known complication of hip 
replacements and the veteran signed a consent 
saying that he could develop this complication.  
It is the examiner's opinion that this 
injury/complication developed as a result of the 
veteran's right hip surgery.  However, the 
examiner cannot state that the surgeons were 
negligent nor lack of skill or care.  It appears 
that the dissections required for the hip surgery 
were complicated due to the significant flexion 
contracture and anatomy that the veteran had 
developed as a result of his healing and 
traumatic arthritis as a result of the 1978 
injury.  However, his outcome does indicate that 
damage was done to the sciatic nerve which was 
likely due to positioning.  There is literature 
to support that foot drop does develop following 
primary hip arthroplasty.  Sometimes it is 
associated with spinal stenosis which creates a 
proximal compromise while the intraoperative 
stretch of the sciatic nerve creates the distal 
insult.  It appears that the latter may have been 
more of the mechanism due to the fact that the 
veteran had distorted anatomy as a result of his 
previous injury and insult.  However, his foot 
drop is a definite complication after this 
surgery.  

In December 2002, the RO issued a supplemental statement of 
the case (SSOC) that discussed the relevant evidence and 
supplied the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The SSOC specifically notes that no evidence 
of error in judgment, of negligence, or of a lack of proper 
skill or proper care on the part of VA had been submitted.  
The SSOC also noted that the two private physician statements 
submitted by the veteran did not supply the necessary 
evidence.  

In a September 2003 written brief, the veteran's 
representative argued that not all the required medical 
information was before the RO.  The representative did not 
identify any specific record that had not been obtained and 
considered, however.  

None of the medical evidence tends to suggest that the right 
foot drop is the result of any fault or negligence on the 
part of VA.  The only medical opinion that addresses this 
issue is the VA examination report of October 2002, in which 
the examiner finds no evidence of either fault or negligence 
on the part of VA.  

In reviewing the October 2002 VA medical opinion, the Board 
notes that the examiner made two errors, neither of which is 
fatal to the opinion.  The first error is the date of the 
surgery, which is not crucial, as the examiner clearly noted 
that the foot drop appeared immediately after such surgery.  
The second error is the examiner's express notation that the 
veteran knew that foot drop is a consequence of hip 
replacement.  It is clear that prior to the surgery, the 
veteran was advised that "paralysis" could result, but 
there is no evidence that he was notified that "foot drop" 
could result.  In any event, neither of these two errors 
reduces the probative value of the medical opinion itself.  
The examiner has offered a cogent explanation for right foot 
drop occurring in the absence of VA "fault" and a credible 
opinion that foot drop is a known complication of this 
surgery; that is, that nerve damage leading to foot drop is a 
reasonably foreseeable event.  Thus, the Board finds that the 
medical opinion offered by the VA examiner is based on the 
essential facts of the case and is very persuasive, if not 
compelling.  

Although the veteran sincerely feels that VA caused his right 
foot drop and has testified to that effect, he has not 
offered any competent evidence of fault or negligence on the 
part of VA.  Generally, laypersons, i.e., those without 
proper medical training and expertise, are not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Board finds that this holding also applies to opinions 
addressing medical matters such as whether a medical 
professional was negligent or otherwise at fault in 
performing hip surgery.  

Accordingly, the claim must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the competent 
evidence is against a finding that right foot drop is the 
result of VA fault or negligence, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



VCAA

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran has been notified as to the laws and regulations 
governing the award of compensation under 38 U.S.C.A. § 1151.  
He has, in the recent SSOC, been advised of the evidence 
considered in connection with his claim, and what evidence 
that is potentially probative or not probative of the claim.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent medical records.  The veteran himself submitted two 
private medical opinions.  The veteran has not indicated that 
there is any other evidence that might address the pertinent 
issue.  Although the veteran's representative argued that 
pertinent clinical data has not yet been obtained, the 
representative has not identified any specific record that is 
missing.  Moreover, the representative argued that three 
surgeries might have led to the veteran's blindness-an 
argument that clearly does not apply to this case.  The 
representative therefore has not presented a valid basis for 
a remand and such a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and expenditure of 
resources is not warranted here. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right foot drop secondary to right hip 
arthroplasty is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



